Citation Nr: 1217838	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-44 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hearing loss.  

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for ruptured eardrums.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In July 2007 the RO confirmed and continued a previous denial of the Veteran's claim for service connection for ruptured eardrums.  In August 2007, the Veteran requested a reconsideration of his claims for service connection for ruptured ear drums and hearing loss.  By an April 2008 rating decision, the RO continued the denial of these claims, finding that the evidence received was not new and material.  The Veteran filed a notice of disagreement (NOD) in April 2008 with respect to the RO's decision on both these claims and was furnished a statement of the case (SOC) in October 2009.  The Veteran filed a timely substantive appeal, via a VA Form 9.  

Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claims for service connection for hearing loss and ruptured eardrums has been received before it can address the matter on the merits, the Board has characterized the appeal as to hearing loss and ruptured eardrums, as encompassing the two issues on the title page.


FINDINGS OF FACT

1.  In a September 1988 rating decision, the RO denied service connection for hearing loss, finding that it was first noted at a time too remote from service to be related to service; this issue was not appealed and that decision is final with respect to this issue.

2.  In an August 1986 unappealed rating decision, service connection for ruptured eardrums was denied by the RO.  In a February 2006 rating decision, the RO denied service connection for ruptured eardrums, finding that no new and material evidence had been received; this issue was not appealed and that decision is final with respect to this issue.

3.  The evidence added to the record since the final September 1988 and February 2006 rating decisions with respect to the issues of service connection for hearing loss and ruptured eardrums, was previously submitted to agency decisionmakers, is cumulative or redundant and, by itself or when considered with the previous evidence of record, does not relate to unestablished facts necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims for service connection for hearing loss and ruptured eardrums.


CONCLUSIONS OF LAW

1.  Subsequent to the final September 1988 rating decision, new and material evidence has not been presented to reopen the claim of service connection for hearing loss.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2011).

2.  Subsequent to the final February 2006 rating decision, new and material evidence has not been presented to reopen the claim of service connection ruptured eardrums.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for service connection in the July 2007 and April 2008 rating decisions, he was provided notice of the VCAA in March 2007 and December 2007.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in March 2007 and December 2007, pertaining to the downstream disability rating and effective date elements of his claims and was furnished a SOC in October 2009.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

In addition, the March 2007 and December 2007 letter informed the Veteran:

You were previously denied service connection for ruptured eardrums.  You were notified of the decision on August 14, 1986.  The appeal period for that decision has expired and the decision is final.  In order for us to reconsider this issue, we need new and material evidence.

You were previously denied service connection for hearing loss.  You were notified of the decision on October 24, 1988.  The appeal period for that decision has expired and the decision is final.  In order for us to reconsider this issue, we need new and material evidence.

To qualify as new, the evidence must be in existence and submitted to VA for the first time.  Although VA will make reasonable efforts to help you obtain currently existing evidence, we cannot provide a medical examination or obtain a medical opinion until your claim is successfully reopened.

In order to be considered material, the additional existing evidence must pertain to the reason your claim was previously denied.

Your claim for ruptured eardrums was previously denied because there was no evidence in your service medical records which showed that you sustained a rupture of the eardrum while on active military duty.  Your claim for hearing loss was previously denied because there was no evidence which showed that your hearing loss was incurred in, or aggravated by your service in the military.  Therefore the evidence you submit must relate to this fact.

New and material evidence must raise a reasonable possibility of substantiating your claim.  The evidence cannot simply be repetitive or cumulative of the evidence we had when we previously denied your claim.

In the context of a claim to reopen, the VCAA also requires the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The veteran must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As described above, the Veteran was notified of the Kent requirements in March 2007 and December 2007 as it relates to his claims for service connection for hearing loss and ruptured eardrums.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, an adequate VA examination and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Because the RO previously denied the Veteran's claims seeking entitlement to service connection for hearing loss in a September 1988 rating decision and service connection for ruptured eardrums most recently in a February 2006 rating decision, and the Veteran did not initiate an appeal of either decision, the doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) (West 2002) applies, and thus those decisions became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Analysis 

Hearing Loss

The evidence of record at the time of the September 1988 RO decision included service treatment records, service personnel records, and a July 1986 VA examination.  Service treatment records were absent of any findings or complaints of hearing loss or hearing problems in service.  He complained of soreness in the left ear on one occasion in October 1968 and was not diagnosed with any condition related to this soreness.  Upon separation from service, in a July 1970 separation examination a clinical evaluation of the ears and drums revealed normal findings and the Veteran did not report any problems with hearing or the ears in the July 1970 Report of Medical History or in the August 1970 follow up report, in which he noted there was no change in his medical condition.  Service personnel records and the Veteran's DD form 214 reflect that his military occupational specialty (MOS) was that of a light weapons infantryman and his awards included the Combat Infantryman Badge, which is indicative of combat participation.  Giving due consideration to the service department records and the lay evidence from the Veteran, the Board finds that this evidence is sufficient to support his contention that he was exposed to loud noise during his active service to include due to the claimed explosion from a landmine.  See 38 U.S.C.A. § 1154(b) (West 2002).  A July 1986 VA examination revealed a diagnosis of slight to mild sensorineural hearing loss, bilaterally.  

The new evidence of record submitted after the September 1988 RO decision includes private medical records from August 1983 to September 2005, VA medical records from December 2005 to August 2010 and a June 2007 VA examination.  The private and VA medical records reflect the Veteran was provided hearing examinations as early as August 1983 at his place of employment which provided him with ear plugs and advised him on several occasions to wear them, and he was subsequently treated for and diagnosed with sensorineural hearing loss.  In the June 2007 VA examination, the Veteran was assessed with a mild to moderate sensory loss from 2000 to 4000 Hertz in the right ear and mild sensory loss in the left ear for most of the compensable range.  The VA examiner also concluded, based upon a review of his service treatment records, the Veteran's history and a physical examination, that it appeared less than 50 percent likely that his hearing loss was attributable to military duty.  She explained that the Veteran did not report any hearing problems at separation from service when he noted there was no change in his physical health, his earliest audiogram was 13 years after his discharge, and considering the fact that he had very little hearing loss in 1983, it appeared unlikely that he had hearing loss in 1970.  She further noted that the Veteran's employee hearing conservation data indicated that hearing loss progressed over the years and he was counseled repeatedly on the importance of wearing hearing protection, he did not wear his hearing protection as it allegedly bothered his sinuses, and this would indicate that although hearing protection was provided by his employer, he did not use it.  

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, does not relate to an unestablished fact regarding the Veteran's hearing loss that hearing loss was incurred in or aggravated by his service in the military.  Although new, the evidence does not relate to unestablished facts necessary to substantiate the claim for service connection for hearing loss in a way that would raise a reasonable possibility of substantiating the previously denied claim.  In this regard, the Board notes that the newly received evidence reflects post-service treatment for hearing loss which had been previously established in the record.  Therefore, as the evidence is considered cumulative and redundant of the evidence of record at the time of the final September 1988 RO decision and does not furnish a reasonable possibility of substantiating the Veteran's claim for service connection for hearing loss this claim is not reopened.  See 38 C.F.R. § 3.156(a).

Ruptured Eardrums

The RO initially denied the Veteran's claim for service connection for ruptured eardrums in an unappealed August 1986 rating decision as not shown by the evidence of record.  More recently, the RO denied the Veteran's claim in an unappealed February 2006 rating decision.  The evidence of record at the time of the February 2006 RO decision included service treatment records, service personnel records, a July 1986 VA examination, and private medical records from August 1983 to September 2005.  As noted above, service treatment records reflect that, although the Veteran complained of soreness in the left ear on one occasion in October 1968, he was not diagnosed with any condition related to this reported soreness and the service treatment records, including the July 1970 separation examination and August 1970 follow up report, were absent of any findings or complaints related to the eardrums in service.  Also as noted above, the Board finds the service department records and the lay evidence from the Veteran is sufficient to support his contention that he was exposed to loud noise during his active service to include due to the claimed explosion from a landmine.  See 38 U.S.C.A. § 1154(b) (West 2002).  A July 1986 VA examination revealed that, upon examination, an ear, nose throat consultant found that the Veteran's ears revealed normal canals, tympanic membranes, middle ears and forks and he specifically found that there was no swelling or evidence of a ruptured tympanic membrane.  Private treatment records from August 1983 to September 2005 reflect that the Veteran was diagnosed with left otitis media in June 2001.  In September 2005, the Veteran reported having his ears being plugged up, at which time he was found to have left hemotympanum and partial cerumen impaction.  Thereafter, in September 2005, he complained of his ears feeling blocked, at which time his tympanic membranes were found to be intact and he was diagnosed with chronic serious otitis media.  

The new evidence of record submitted after the February 2006 RO decision includes VA outpatient treatment reports and a VA examination.  VA outpatient treatment reports from December 2005 to August 2010 reflect that the Veteran's active problems included a perforated tympanic membrane.  He had a tube in the left ear in August 2006 and complained of feeling a lot of pressure and pain.  In September 2006 he was found to have an extruded collar button of the mastoid tip in the external auditory canal, but not in the tympanic membrane of the left ear, the right and left tympanic membranes were within normal limits, and the Veteran was assessed with otorrhea which resolved in the left ear.  October 2006 and November 2006 VA outpatient treatment reports reflect the tympanic membrane in the left ear was flat with minimal conductive component, the Veteran continued to report pressure in the left ear, he had left chronic serious otitis media with a flat tympanic membrane, conductive hearing loss and a eustachian tube dysfunction and he was provided with left myringotomy.  

In a June 2007 VA examination, a tympanogram revealed a completely normal right tympanic membrane and a left tympanogram could not be completed due to the tube in the left eardrum.  Following a review of the claims file, the history of the Veteran, and an examination, the examiner found that the first diagnosis of middle ear effusion in the left ear appeared to be in 2005, the Veteran underwent his first myringotomy with tube insertion in 2005, and that this type of procedure could only be performed on an intact tympanic membrane.  She also noted that, other than the surgical myringotomy in the left ear in 2005 and 2006, there was no evidence in the service treatment records or the claims file of any problems with either tympanic membrane.  

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, does not relate to an unestablished fact regarding that the Veteran sustained ruptured eardrums in service.  Although new, the evidence does not relate to unestablished facts necessary to substantiate the claim for service connection for ruptured eardrums in a way that would raise a reasonable possibility of substantiating the previously denied claim.  In this regard, the Board notes that the newly received evidence reflects post-service treatment for the tympanic membranes, including treatment for otitis media, which had been previously established in the record.  Therefore, as the evidence is considered cumulative and redundant of the evidence of record at the time of the final February 2006 RO decision and does not furnish a reasonable possibility of substantiating the Veteran's claim for service connection for ruptured eardrums, this claim is not reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been received, the claim for service connection for hearing loss is not reopened; and the appeal is denied.

New and material evidence not having been received, the claim for service connection for ruptured eardrums is not reopened; and the appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


